Order of the County Court of Westchester County, denying appellant’s application for compensation under section 618-b of the Code of Criminal Procedure, reversed on the law and the feote, with $10 costs and disbursements, the motion granted, without coste, and *829the Treasurer of Westchester County ordered to pay to petitioner the sum of $2 á day for the period of her detention in the Westchester County Penitentiary, with interest thereon from the time of her discharge therefrom. Hagarty, Acting P. J., Carswell, Johnston, Nolan and Sneed, JJ., concur.